Citation Nr: 0401129	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  95-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether eligibility for education benefits under the 
Dependents Educational Assistance Program (Chapter 35) has 
been established. 


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran had a period of active service during the Vietnam 
conflict.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which declined to find 
that eligibility for Chapter 35 education benefits had been 
established.


REMAND

At the outset of this remand, the Board notes that the 
veteran's claims folder has been lost and the only file 
available is a reconstructed folder containing documents 
relating to the appellant's Chapter 35 application for 
education benefits.  This reconstructed folder does not 
contain certain basic information for deciding this claim 
and, as such, the matter must be remanded to the RO for 
additional reconstruction of the claims folder.

The evidence of record shows that the appellant submitted an 
application for education benefits under Chapter 35 of Title 
38 of the United States Code in September 2001, asserting 
that she was eligible for such benefits as the wife of the 
veteran because the veteran was permanently and totally 
disabled as a result of drug abuse which began during his 
period of active service.  In February 2002, the appellant 
was advised that her application was denied because the 
veteran did not have a permanent and total service-connected 
disability.


The appellant and her son appeared and testified before the 
Board in May 2003 that the veteran was totally and 
permanently disabled because he refused to seek help for his 
substance abuse which began during his service in the 
Republic of Vietnam.  The appellant testified that the 
veteran was 100 percent disabled as a result of service-
connected post-traumatic stress disorder and that he had 
claims pending before VA for either entitlement to service 
connection or entitlement to increased ratings for post-
traumatic stress disorder, prostate cancer, boils under the 
arms, diabetes mellitus, and hepatitis C.  Unfortunately, the 
claims folder as currently reconstructed does not contain any 
information whatsoever on pending claims or currently rated 
service-connected disabilities.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of her rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of her own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The appellant has at no time been advised of the VCAA and of 
her rights and responsibilities under the VCAA with respect 
to her application for Chapter 35 education benefits.  
Although she has been given information regarding the 
evidence needed to substantiate her claim in a statement of 
the case, that notice did not contain any language regarding 
the VCAA and/or the appellant's right to have VA obtain 
evidence on her behalf.  As such, the notice is insufficient.


Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
her rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].

Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the reconstructed claims folder, which is 
void of any notice of the VCAA with respect to the claim on 
appeal, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that the appellant is 
given proper notice of her rights and responsibilities under 
the VCAA, advised of the specific evidence needed to 
substantiate her claim, allowed the appropriate time in which 
to respond to the notice of the VCAA and/or waive that 
response time, and to ensure that all duty to notify and duty 
to assist obligations of VA are met.  It is noted that due to 
the recent invalidation of regulations implementing the VCAA, 
the Board does not have the authority to cure this procedural 
defect itself.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the appellant of 
her rights and responsibilities under 
the VCAA.  She should be advised of 
the specific evidence needed to 
substantiate her claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive her right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
claims folder.

2.	The RO must make additional attempts 
to locate the entire claims folder or 
reconstruct the claims folder to 
contain, at a minimum, verification of 
service dates, rating information with 
respect to each service-connected and 
non-service connected disability, and 
claims adjudication information 
regarding each and every claim pending 
before VA, to include entitlement to 
service connection and/or entitlement 
to increased ratings for post-
traumatic stress disorder, prostate 
cancer, boils under the arms, diabetes 
mellitus, and hepatitis C.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




